Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K335) Offering Period: August 7, 2013 – August 25, 2013 2 Year BARES Linked to the S&P 500 ® Index and the Russell 2000 ® Index Product Summary • 2-year BARES linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the notional amount of principal held. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then the amount the investor will be entitled to receive will decrease 1.00% for every 1.00% decline in the Lowest Performing Underlying beyond the Buffer Amount. • If the Final Level of the Lowest Performing Underlying is greater than or equal to its Initial Level, the investor will be entitled to an amount based on the Fixed Payment Percentage. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches. Trade Date: Expected to be August 26, 2013 Settlement Date: Expected to be August 29, 2013 Underlying: The S&P 500® Index and the Russell 2000® Index. Fixed Payment Percentage: Expected to be 15% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level is equal to or greater than its Initial Level, then: the Fixed Payment Percentage; (b) if the Final Level is less than its Initial Level by not more than the Buffer Amount, then: zero; (c) if the Final Level is less than its Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) /Initial Level] + Buffer Amount. Buffer Amount: 10% Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: August 26, 2015 Maturity Date: August 31, 2015 CUSIP: 22547Q7E0 Benefits • If on the Valuation Date both Underlyings have appreciated, offers a return based on the expected Fixed Payment Percentage of 15% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 10%. Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level of the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 50% 15% $1,150 40% 15% $1,150 30% 15% $1,150 20% 15% $1,150 10% 15% $1,150 0% 15% $1,150 -10% 0% $1000 -20% -10% $900 -30% -20% $800 -40% -30% $700 -50% -40% $600 Assumes a Fixed Payment Percentage of 15% (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 90% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The Redemption Amount will be less than the principal amount if the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount. • The securities are exposed equally to risk of fluctuations in the level of the Underlyings to the same degree for each Underlying. • The Underlying Return will not exceed the Fixed Payment
